PER CURIAM.
We affirm the trial court’s -denial of appellant’s motion pursuant to Florida Rule of Criminal Procedure 3.800(a). However, the state has conceded and we agree that appellant should be given notice and an opportunity to respond to the sanctions imposed upon him in the order denying his motion for postconviction relief. Therefore, we reverse that part of the order barring appellant from filing any further pro se pleadings in this case and remand for further proceedings consistent with this court’s opinion in Spencer v. State, 717 So.2d 95, 97 (Fla. 1st DCA 1998), approved in part, State v. Spencer, 24 Fla. L. Weekly S433, — So.2d -, 1999 WL 742294 (Fla. Sept. 23, 1999).
AFFIRMED in part, REVERSED in part.
BARFIELD, C.J., ERVIN and WOLF, JJ„ CONCUR.